Citation Nr: 1040798	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  03-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for impotency, to include 
as secondary to the service-connected psychiatric disorder. 

2.  Entitlement to service connection for residuals of stress 
fracture of the left tibia (originally claimed as bilateral 
stress fracture, shin splints), to include as secondary to the 
service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from January to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By 
that rating action, the RO denied service connection for 
impotency and residuals of a stress fracture of the left tibia, 
to include as secondary to pes planus.  The Veteran appealed the 
RO's May 2002 rating decision to the Board. 

In May 2005 and August 2009, the Veteran testified before a 
Decision Review Officer and undersigned Veteran's Law Judge, 
respectively, at the Houston, Texas RO.  Copies of the hearing 
transcripts have been associated with the claims files.  

In March 2008 and November 2009, the Board remanded the service 
connection claims on appeal to the RO for additional development.  
The requested development has been accomplished and the case has 
returned to the Board for appellate consideration. 

Also developed for appellate review were the issues of 
entitlement to service connection for a psychiatric disorder and 
flat feet.  By a May 2010 rating decision, the RO granted service 
connection for schizoaffective disorder and pes planus (claimed 
as flat fleet); initial 100 and 10 percent ratings, effective 
July 2, 2002, were assigned.  The Veteran has not disagreed with 
the above-cited disability ratings or effective date.  Therefore, 
these matters have been resolved and are not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
reflects that the Veteran's sexual impotence, currently diagnosed 
as erectile dysfunction, did not have its onset during military 
service or within the initial post-service year and is not 
otherwise etiologically related thereto or to a service-connected 
psychiatric disability, or medications prescribed therefor.

2. The Veteran's assertion that his current impotence was caused 
by an incident of military service or to a service-connected 
disability is not competent.  

3. The competent and probative medical evidence of record shows 
that the Veteran has shin splints of the left leg that have been 
aggravated by the service-connected pes planus. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for sexual 
impotence, currently diagnosed as erectile dysfunction, to 
include as secondary to a service-connected psychiatric disorder, 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

2. The criteria to establish secondary service connection for 
shin splints of the left leg have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

In a January 2002 pre-adjudication letter, the RO provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate his service connection claims decided in the 
decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and evidence 
will be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to the above-cited 
claims. 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VA 
provided the Veteran with pre-adjudication notice via the above-
cited January 2002 letter.  Id. 

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include:  Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  A 
June 2008 letter informed the Veteran of the Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  Here, the Veteran's service treatment and 
personnel records have been associated with the claims files.  
Post-service VA and private treatment and examination reports, 
Social Security Administration records, along with statements and 
testimony of the Veteran, have also been obtained and associated 
with the claims files.

In April and May 2010, pursuant to the Board's November 2009 
remand directives, VA examined the Veteran to determine the 
etiology of the claimed sexual impotence and stress 
fractures/shin splints of the left leg.  Copies of these 
examination reports have been associated with the claims files.  

The Board notes that the April 2010 VA urology examination was 
conducted by a VA Physician's Assistant (PA).  The Board finds 
that the VA urology examination is satisfactory to respond to the 
Board's inquiry.  The Board is entitled to assume the competence 
of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 
(1999) ("[T]he Board implicitly accepted [the VA examiner's] 
competency by accepting and relying upon the conclusions in her 
opinion."), aff'd, 232 F.3d 908 (Fed.Cir.2000).  Further, the 
Veteran must show, by evidence other than mere allegation, that 
the Board cannot rely on an examiner in a particular case.  See 
Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (a nurse's 
opinion provided within the scope of his or her training is 
competent medical evidence).  However, there is absolutely no 
legal requirement that medical examinations only be conducted by 
physicians.  See, e.g., Cox, supra; Goss v. Brown, 9 Vet. App. 
109, 114 (1996) (recognizing that nurses' statements regarding 
nexus were sufficient to make a claim well grounded); Williams v. 
Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA 
registered nurse therapist competent medical testimony and 
requiring the Board to provide reasons or bases for finding those 
opinions unpersuasive).  There is no evidence that would tend to 
show that the April 2010 VA examiner was not competent and 
qualified to examine the Veteran and provide an opinion.

The April 2010 VA examiner's opinion obtained in this case is 
adequate, as it responds to the Board's inquiry; is predicated on 
a full reading of the medical records in the Veteran's claims 
files, consideration of all the pertinent evidence of record, and 
a complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  In formulating his opinion, the 
April 2010 VA examiner relied on, in part, the absence of any in-
service groin injury, as alleged by the Veteran, as well as the 
absence of any documentation of erectile dysfunction until April 
2002, which is three years after service discharge.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal have been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  
The April 2010 VA examination report is thorough and supported by 
the record, and is therefore adequate upon which to base a 
decision on the claim for service connection for sexual 
impotence, to include on a secondary basis.  

The Board finds that the RO substantially complied with the 
Board's November 2009 remand orders. Compare Stegall v. West, 11 
Vet. App. 268 (1998) (Holding that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders) and Dyment 
v. West, 13 Vet. App. 141 (1999) (Holding that remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives). 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims.  On a January 2010 VCAA Notice Response Form, the 
Veteran indicated that he did not have any additional evidence to 
submit on behalf of his current appeal.  He requested that VA 
proceed with adjudication of his claims.  VA has complied with 
the duty to assist requirements of the VCAA with respect to the 
claims on appeal.

In sum, any procedural errors in the development and 
consideration of the service connection claims by the originating 
agency were non prejudicial to the Veteran.  Given these matters 
of record, the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.

II. Merits Analysis

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen. 38 C.F.R. 3.310 
(2009).  The amended 38 C.F.R. § 3.310, limits service connection 
on the basis of aggravation to those situations in which medical 
evidence created prior to the alleged aggravation establishes a 
baseline for the disability prior to aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Erectile Dysfunction

The Veteran's claim for service connection for sexual impotence 
is based both on an assertion that the disability is related to 
an in-service groin injury and, in the alternative, that it is 
secondary to his psychiatric disability.  

The Board finds that the preponderance of the evidence is against 
the claim for service connection for sexual impotence, currently 
diagnosed as erectile dysfunction (ED), because the competent 
medical evidence is against a nexus to military service or to a 
service-connected psychiatric disability. 

Service treatment records (STRs) include treatment and diagnoses 
of epididymitis and testalgia in January and February 1999, 
respectively.  In February 1999, the examiner found the Veteran's 
testalgia to be of an unknown etiology.  These same records are 
wholly devoid of any in-service groin injury during an obstacle 
course, as alleged by the Veteran. 

Post-service findings of erectile dysfunction satisfy the 
requirement that there be evidence of current sexual impotence.  
(See April 2010 VA urology examination report).

Thus, the claim for service connection for sexual impotence, 
currently diagnosed as ED, hinges on whether there is medical 
evidence of a nexus to military service or his psychiatric 
disability.  As to the medical opinion evidence in this case, the 
Board notes that there is one opinion and it is against the 
claim.  

In April 2010, VA examined the Veteran to determine the etiology 
of any currently diagnosed sexual impotence, to include whether 
it had been caused, or aggravated by, the service-connected 
psychiatric disorder.  

After a review of the claims files, to include the above-cited 
STRs, the April 2010 VA examiner diagnosed the Veteran with ED.  
The examiner concluded that because there was no evidence of the 
Veteran having complained of ED during service or within the 
initial post-service year, it was less likely as not that the 
Veteran's impotence began during service or related to an in-
service incident.  In reaching this conclusion, the examiner 
indicated that the Veteran's STRs were absent as to an in-service 
groin injury during an obstacle course.  The examiner further 
indicated that while the Veteran might have experienced in-
service trauma to the groin, it was certainly less likely as not 
that it was severe enough to cause long-term impotence as it 
would have been a serious injury of which there was no 
documentation.  

The examiner also opined that it was less likely as not that the 
Veteran's current impotence was caused, or aggravated by, his 
current psychiatric disability, to include any impotency-related 
impairment due to medications prescribed for his psychiatric 
disability.  In reaching the above-cited conclusion, the VA 
examiner specifically pointed to the Veteran's own admission that 
he had experienced ED prior to being prescribed any medications 
for his psychiatric disability.  In addition, after discussions 
with mental-health personnel, the examiner stated there was no 
evidence documenting that the Veteran's currently diagnosed 
psychiatric disability, schizoaffective disorder, had caused 
long-term impotence in a young male with no other medical 
conditions and who was not taking any medications.  (See April 
2010 VA urology examination report).  There is no other medical 
opinion, private or VA, that refutes the April 2010 examiner's 
conclusions and that is supportive of the Veteran's claim.  

Finally, the Board finds that the Veteran's statements throughout 
the appeal that his sexual impotence has its onset after he was 
involved in an in-service groin injury are first not credible, as 
there is no evidence of such an in-service injury as would be 
expected from an incident.  See 38 U.S.C.A. § 1154(a) (West 2002) 
(In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence).  The 
Veteran's statements are contradicted by the STRS, which are 
entirely devoid of any in-service groin injury during an obstacle 
course, as well as post-service medical evidence, showing that he 
reported having ED prior to being prescribed any psychiatric 
medications.  

The Veteran's contention that his impotence was caused by his 
service-connected psychiatric disorder are not competent.  While 
the Veteran is competent to report his symptoms and medical 
history, he is plainly not qualified to opine with regard to the 
etiology of his sexual dysfunction, and in any case his opinion 
is contradicted by a qualified medical examiner.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for sexual 
impotence, to include as secondary to the service-connected 
psychiatric disorder.  

Shin Splints/Stress Fractures of the Left Leg

The Veteran maintains that his shin splints of the left leg are 
secondary to his pes planus.  The Board presently grants the 
appeal. 

Although a current disability of shin splints and residuals of 
in-service stress fractures of the left leg were not shown upon 
examination by VA in May 2010 (See May 2010 VA feet examination 
report), assessments of shin splints and recurrent shin splints 
were recorded in May and December 2002.  (See May and December 
2002 VA treatment reports, containing assessments of shin splints 
and recurrent shin splints, respectively).  Thus, the Board finds 
that the requirement of a current disability, for purposes of 
service connection, are satisfied.  In reaching this conclusion, 
the Board relied on a recent Court case, McLain v. Nicholson, 21 
Vet. App. 319 (2007).  In McLain, the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.  Hence, in accordance with McLain, a 
current disability of shins splints of the left leg is 
established.  

Thus, the Veteran's claim hinges on whether there is competent 
medical evidence of record showing that his shin splints of the 
left leg are etiologically related to, or have been aggravated 
by, his service-connected pes planus.  Because there is evidence 
that shows that the Veteran's shin splints of the left leg have 
been aggravated by the service-connected pes planus, the Board 
will grant the claim.   

At the conclusion of a May 2010 VA examination, the examining 
physician concluded that the Veteran's "[s]hin splints and 
stress fractures he sustained in the service are at least likely 
as not due to the moderate pes planus and genu valgum which was 
first noted on the first visit on active duty for complaints of 
lower leg pain."  The VA examiner also opined that that while 
there was no evidence of any current residuals from stress 
fractures and/or shin splints of either leg, "it was obviously 
aggravated by the pes planus."  (See May 2010 VA feet 
examination report). 

Thus, as the above-cited VA medical evidence of record 
establishes that the Veteran had shin splints at the time VA 
received his claim for compensation in November 2000, and in 
light of the May 2010 VA opinion that his shin splints of the 
left leg have been aggravated by his pes planus, the Board 
concludes that service connection for shin splints of the left 
leg on a secondary basis is warranted. 




ORDER

Service connection for sexual impotence, diagnosed as erectile 
dysfunction, to include on a secondary basis, is denied. 

Service connection for shin splints of the left leg as secondary 
to the service-connected pes planus is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


